March 7, 2011 EDGAR FILING U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Eagle Series Trust (the “Trust”) File Nos. 033-57986 and 811-07470 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933 (“Securities Act”), I hereby certify that the forms of Prospectus and Statement of Additional Information for the Classes A, C, I, R-3 and R-5 shares of the Eagle International Equity Fund, Eagle Investment Grade Bond Fund, Eagle Large Cap Core Fund, Eagle Mid Cap Growth Fund, Eagle Mid Cap Stock Fund, Eagle Small Cap Core Value Fund and Eagle Small Cap Growth Fund do not differ from the Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 55 (the “PEA”) to its Registration Statement on Form N-1A and that the PEA was filed electronically.If you have any questions or comments concerning the foregoing, please call me at (202) 778-9195. Very truly yours, /s/ Kevin P. Christy Kevin P. Christy cc: J. Cooper Abbott Susan L. Walzer Eagle Asset Management, Inc. Francine J. Rosenberger K&L Gates LLP
